                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   IN RE:                                       :
                                                : CASE NO. 1-05-09452-HWV
   CECILIA L. LLOYD A/K/A                       :
   CECILIA L. PRIEST A/K/A                      : CHAPTER 7
   CECILIA L. BARCELLONA                        :
                                                :
                          Debtor                :

                           ORDER APPROVING SALE OF NOTE

            Upon review of the Trustee’s Motion for Approval of Sale of Note, no objections

   having been filed, it is hereby ORDERED that the Motion is approved and Trustee is

   authorized to sell the Note and assign the Mortgage to Donald Klaiber, or his assigns, for

   the sum of $8,500.00, as more fully set forth in the Motion. Trustee is authorized to

   complete any necessary documentation.




   Dated: July 21, 2021                 By the Court,



                                        Henry W. Van Eck, Chief Bankruptcy Judge      (CD)




Case 1:05-bk-09452-HWV         Doc 77 Filed 07/21/21 Entered 07/21/21 13:42:29                Desc
                               Main Document    Page 1 of 1
